internal_revenue_service number release date index number - ----------------------------------- --------------------------------- --------------------------------------------- ------------------------------ department of the treasury washington dc person to contact --------------------- -------- ------------- telephone number -------------------- refer reply to cc psi - plr-128113-05 date date ------- -------------------- --------------------- ------------------------- --------------------------- --------------------------------- legend x -------------------------------------------------- a ---------------------------------- date date date year year year a dear ------------------------- correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code owned by a x elected to be an s_corporation effective date x had subchapter_c_earnings_and_profits at the close of each of its year year and year taxable years and had gross_receipts for each of those years more than percent of which were passive_investment_income as a result x’s s election terminated on date the information submitted states that x was incorporated on date and is wholly this letter responds to a letter dated date and subsequent ----------- ------- ------- x represents that the termination of x’s election to be an s_corporation was plr-128113-05 inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x and a agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 of the income_tax regulations provide that an s_corporation may with the consent of all of its affected_shareholders elect to distributed earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be plr-128113-05 considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 provides that if for the taxable_year an s_corporation has- accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income then there is imposed a tax on the income of such corporation for such taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 sec_1375 provides that the amount of the excess_net_passive_income for any taxable_year shall not exceed the amount of the corporation’s taxable_income for such taxable_year as determined under sec_63 a - without regard to the deductions allowed by part viii of subchapter_b other than the deduction allowed by sec_248 relating to organizational_expenditures and ii without regard to the deduction under sec_172 the information submitted by x indicates that x had no taxable_income for year and year based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on date under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning date and thereafter provided that x’s s_corporation_election was valid and has not otherwise terminated under sec_1362 and provided that the following conditions are met within days from the date of this letter x shall file an amended_return for the year taxable_year electing pursuant to sec_1_1368-1 to make a deemed_dividend distribution of dollar_figurea also within days from the date of this letter a shall amend a’s individual year income_tax return to reflect the changes made to x’s year return if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the ogden service_center with which x’s s_corporation_election was filed that its election terminated on date based on the particular facts of this case no adjustments are required under sec_1362 federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically set forth above no opinion is expressed concerning the pursuant to a power_of_attorney on file with this office a copy of this letter is plr-128113-05 being forwarded to x's authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries
